In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Knipel, J.), dated December 3, 1999, which granted the motion of the defendant Joseph Ferraro to vacate a prior order of the same court dated May 28, 1999, granting the plaintiffs motion for leave to enter judgment against that defendant upon his default in appearing in the action.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the motion of the defendant Joseph Ferraro to vacate his default in appearing in the action (see, CPLR 5015 [a]; Stone v County of Nassau, 272 AD2d 392; Matter of Long Is. Light. Co. v Assessor of Town of Brookhaven, 251 AD2d 332). O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.